Citation Nr: 1102893	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-31 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who served 
on active duty from November 1942 to January 1946.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2007 rating decision by the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
case was before the Board in April 2009, when it was remanded for 
additional development.  In March and November 2010, the Board 
sought an advisory medical opinion in this matter from the 
Veterans Health Administration (VHA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2006; the immediate cause of death 
was cardiac arrest, due to coronary artery disease; hypertension 
and hyperlipidemia were listed as other significant conditions 
contributing to death but not resulting in the underlying cause 
of death.  

2.  The Veteran had established service connection for: 
posttraumatic stress disorder (PTSD), cervical degenerative disc 
disease, bilateral hearing loss, and tinnitus.  

3.  It is reasonably shown that the Veteran's service-connected 
PTSD contributed to cause the hypertension that contributed to 
cause his death.  





CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as this decision grants the 
appellant's claim, there is no reason to belabor the impact of 
the VCAA on this matter.  

B.	Factual Background

The Veteran died in July 2006.  His death certificate lists the 
immediate cause of death as cardiac arrest, due to or as a 
consequence of coronary artery disease (CAD).  Hypertension and 
hyperlipidemia were listed on his death certificate as 
significant conditions contributing to death but not related to 
the underlying cause of death.  

The Veteran had established service-connection for PTSD, cervical 
degenerative disc disease, bilateral hearing loss, and tinnitus.  

The Veteran's medical history included a coronary artery bypass 
graft in 1987; an October 2001 record notes he underwent coronary 
bypass surgery 14 months prior.  

In a November 2006 letter, Dr. P. J. S. states that hypertension 
and hyperlipidemia are clear risk factors for CAD, and in that 
PTSD causes hypervigilance and increases sympathetic tone, PTSD 
"may possibly" have contributed to the development of the 
Veteran's hypertension.  

In July 2008, a consulting VA physician noted that there were no 
medical records concerning the Veteran's final coronary event, 
records concerning the actual medical evaluation around his death 
or pathology reports, autopsy reports, or doctor's notes for 
treatment of cardiac arrest.  Responding to whether the Veteran's 
PTSD caused his death, the consulting physician opined:  

[T]here is no way to evaluate whether this connection 
can be made as there is no evidence in this file that 
specifically links posttraumatic stress disorder to 
his death from myocardial infarction on a more likely 
than not basis without speculating.  (emphasis added).  

Because of the speculative nature of the November 2006 opinion by 
Dr. P.J.S. (may possibly contribute), and the application of an 
improper standard of proof (more likely than not) in the July 
2008 VA opinion, in April 2009 they were deemed inadequate, and 
the Board remanded this matter for a medical advisory opinion.  
In August 2009, the consulting physician, after reviewing the 
Veteran's service treatment records (but not any private medical 
records or other records), stated: 

One cannot attribute his death to PTSD without 
speculation.  We simply do not have enough scientific 
data to make this kind of claim.  There is no 
scientific data that directly links PTSD to CAD . . . 
While there is a correlation between PTSD and 
hypertension, the epidemiological studies which have 
been done on this subject have demonstrated an 
association between these two conditions.  This is 
very different from proving a causal relationship.  We 
know that PTSD and hypertension are associated with 
each other but there is no evidence demonstrating a 
causal relationship so, again, one cannot prove a 
causal relationship between PTSD and CAD.  (emphasis 
in original).  

Finding that the August 2009 opinion was nonresponsive to the 
Board's request, in March 2010, the Board sought a VHA medical 
advisory opinion in this matter.  In September 2010, the 
consulting expert stated that he concurred with the November 2006 
(positive nexus) opinion by Dr. P.J.S.  However, the consulting 
physician also offered an opinion against the appellant's claim.  
Because the September 2010 opinion was deemed internally 
inconsistent (and therefore inadequate0, in November 2010, the 
Board again sought a medical advisory opinion in this matter.  

In November 2010, a VA cardiologist noted the November 2006 
opinion by Dr. P.J.S., and stated that there is support in the 
medical literature for an association between PTSD contributing 
to the development of the Veteran's hypertension.  The consulting 
cardiologist proceeded to cite several medical literature sources 
supporting the proposition that PTSD is related to hypertension.  
After reviewing the facts of the case in the context of clinical 
cardiology, the consultant opined that "it is within the realm 
of medical possibility that the patient's PTSD caused, 
contributed to and/or hastened the patient's hypertension, 
coronary heart disease and demise."  The consulting physician 
suggested that an expert in the principles of epidemiology and 
medical statistics might 'be able to generate a quantitative 
probability" in this matter.  

C.	Legal Criteria and Analysis

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The appellant claims, in essence, that the Veteran's service-
connected PTSD contributed to his CAD, and this ultimately 
resulted in his death.  This theory of entitlement presents a 
medical causality question that requires competent medical 
opinion evidence for response.  As is indicated above, none of 
the medical opinions in this matter is entirely adequate.  While 
the November 2010 VA cardiologist indicated there may be 
additional avenues to pursue to secure a more definitive  medical 
opinion in this matter, the Board notes that there has already 
been quite extensive development of the evidence in this matter, 
and finds that the evidence now of record suffices for a proper 
adjudication.  Specifically, the November 2006 the letter by Dr. 
P.J.S., the August 2009 VA opinion, and the November 2010 VHA 
opinion, have all indicated that medical literature supports a 
nexus between PTSD and the development of hypertension.  The 
Board has no reason to question these opinions.  

In evaluating the entirety of the above-cited evidence, the Board 
finds that there is at least an approximate balance of the 
evidence for and against the appellant's claim.  Resolving all 
reasonable doubt in the appellant's favor as the law requires in 
circumstances where the evidence is in equipoise, the Board finds 
that the evidence reasonably establishes that the Veteran's 
service-connected PTSD contributed to cause his hypertension, 
which in turn was a contributory cause of his death.  
Consequently, service connection for the cause of the Veteran's 
death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


